department of the treasury internal_revenue_service washington d c date app on contact person l dollar_figure sd telephone number of- edty legend dear applicant this is in response to a ruling_request dated date on the application of sec_4942 and sec_4945 of the internal_revenue_code with respect to a proposed grant to s to support a pervasive computing research project the project at t facts r is a nonprofit corporation organized under the laws of the state of u and is a private non- operating_foundation described in sec_501 and sec_509 of the code r's only office is located in the city of w tis an agency and instrumentality of the state of u that meets the definition of a governmental_unit under sec_170 sec_170 and sec_509 of the code and is an educational_organization described in sec_170 and sec_509 of the code s is a nonprofit corporation aiso organized under the laws of the state of u s is described in sec_501 sec_170 and sec_509 of the code and is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of the t sis the preferred vehicle for private gifts and grants for the benefit of t directors one of its directors formerly the president of t and now t's chancellor also serves as a non- s has f members on its board_of voting emeritus director of r there is no other direct or indirect relationship between r and s or between randt v is a u nonprofit corporation established exclusively for the benefit of to provide service and support for and to carry out the purposes of t primarily as a vehicle to develop license and promote tesearch discoveries and innovations from t v is a supporting_organization of t described in sec_501 and sec_509 of the code there is no direct or indirect relationship between r and v t has for years played a critical educational and research role in the field of information_technology both the collection and refinement of computer data and the ability to access and distribute such data participating in initiatives sponsored by the national science foundation the united_states department of energy the defense advanced research projects agency the national aeronautics and space administration and other governmental educational research and business institutions the internet is a product of these and similar collaborations and computer and communications advancements into the next century will likely follow the same collaborative path t's primary goal for the project is to continue its role in the development of educational and research of information_technology by developing in the state of ua world-class educational and research capability in the fundamental computer and communications technologies that will drive the century information economy with the project t has announced its goal of becoming a national leader in the creation and use of information_technology it will pursue this goa through education tesearch and development in the area of pervasive computing pervasive computing refers to a wide-reaching network of intelligent computer instruments appliances information sources and information analysis tools all linked together by high- speed wired and wireless communications systems pervasive computing also includes individual and personal software service agents that constantly search for gather and analyze information important to the user even when the user is not logged on there remains a great deal of learning le science and research and teaching ie education before the vision of pervasive computing becomes a reality t conceived the project as a means of propelling its students and faculty and the state of u to the vanguard of this evolution s has requested financial support from r to further t's effort s has emphasized that r's support is critical because the state of u ranks among the lowest in the nation in terms of the proportion of residents with a baccalaureate or higher educational degree and in the percentage of its workforce in professional speciaity occupations including high-technology careers for t to become the leader in pervasive computing significant changes in environment infrastructure and opportunity in the state must occur the budget submitted to r by s divides the requested grant into six categories of expenditures the first category will be funds used to establish six world-class research laboratories at t addressing different aspects of the pervasive computing equation each laboratory will be headed by a distinguished scientist who will be a researcher of international standing in a particular field of computer or communications technologies in addition each laboratory will be staffed on average with two junior tenure-track researchers two postdoctoral fellows and six graduate students the laboratories will focus on two broad fields of study regarding pervasive computing - computer_software technology and advanced telecommunications the laboratories will be located geographically to leverage t's existing facilities and resources in computer and communications technologies t's campus in w is being established as the center of t's extensive telecommunications infrastructure so three laboratories in the telecommunications field will be located there t's main campus at x is already home to the university's core computing and information facilities so the remaining three laboratories focused on computer_software technology will be established on that campus these physical facilities are or will be funded primarily by t and the state of u the second category of grant expenditures will support the position of science director of t for five years the science director is expected to be a distinguished t faculty_member who will serve on the steering committee for the entire project and will be responsible for oversight and direction of the six laboratories the grant funds will be used to pay a portion of the science director's salary thus relieving her or him from other faculty and administrative responsibilities the third category will assist t in the creation of a new school within the university the first in years to develop new courses and curricula emphasizing the practical application of information_technology across a wide variety of academic disciplines in addition businesses and industries in u are expected to co-sponsor course development for undergraduate and graduate students and to incorporate the school's offerings into their own workforce training and development programs many of the school's teaching functions will be conducted in virtual classrooms utilizing the very computer and communications technologies about which the students will learn the school will award a bachelor of science degree and offer a minor or a certificate to non-majors in addition there will be four specialized master of science degrees other specialized master's degrees likely will be added over time and there is substantial faculty interest in soon adding a ph d the fourth category of expenditures will be funds to support a small portion of the capital cost of the three telecommunications laboratories and space for the new economic development office discussed below that will be included in t's already-planned building construction and expansion initiative for the w campus t expects to finance this cost through educational bonds but s has asked r for funds to service the bonds during the first five years of the project t itself will guarantee the bond payments following this start-up period as well as providing comparable space for the three separate software computer technology laboratories that will be located on the x campus the fifth category of expenditures will fund t’s plans to establish a new administrative department focusing on the business impact of research conducted at t the economic development office the office will build on the work conducted at the pervasive computing laboratories to greatly expand the number of t graduates trained in all areas of information_technology and retain graduates of alt colleges and universities in the state of u by taking advantage of increased employment opportunities in information_technology careers arising out of the project identify state resources that could be allocated to leverage federal and private sponsorship of t research attract new academic and corporate information_technology researchers to t and to the state of u generally assist with the establishment of promising start-up and spin-off companies employing the technologies developed at t's laboratories provide and coordinate the use of laboratory facilities for business research_and_development of discoveries inventions and innovations at t and aid in the formation of information_technology incubators at t to provide basic computer communications and infrastructure support and management consulting services to small businesses that stem from research at the laboratories or to enterprises that complement and expand upon that research ‘ these activities of the economic development office will promote and support the scientific research and teaching conducted in t's project laboratories by identifying and filling gaps between technological development and deployment in real-world situations in conjunction with v as discussed below the economic development office also will facilitate the eventual transfer of t technology to public uses and private enterprises it will work to align t's educational disciplines with industry needs to address more effectively regional employment issues and to reduce the number of skilled graduates from the state of u who leave the state for advanced careers elsewhere furthermore business leaders will be consulted and actively engaged in curricular design the creation of internship opportunities for undergraduates funding of graduate research fellowships and mentoring programs moreover the economic development office will collaborate with local governments and the state to ensure that t's research_and_development efforts complement the public policy and economic growth objectives supported directly by tax dollars r is being asked by s to fund the staff and operating_expenses of t’s economic development office for five years at a total estimated cost of y dollars finally the sixth category is s's request for approximately z dollars to support the technology transfer activities of v on behalf of t this funding will support the salary and benefits of a technology transfer officer at v for five years will pay for technology transfer and business start-up seminars that will be coordinated by v during this same time period and will establish a capital seed fund le a revolving venture capital fund providing loans or equity to information technotogy businesses to be administered by v in support of t's project v's mission is to develop a broad technology transfer assistance program that includes top flight graduate students from a number of t's schools and departments in addition to undergraduate interns and part-time graduate students v will develop and conduct seminars and training programs for university researchers and faculty inventors such as the technology transfer and business start-up seminars to teach them how to prepare patent and trademark disclosures and similar related skills v's technology transfer officer will assist t in the technology licensing process and in evaluating new high technology business opportunities created by virtue of t's leadership in the area of pervasive computing v also will establish the capital seed fund to provide early stage financing for promising technology successfully developed at the project laboratories and for related businesses that complement the work and goals of t v will make loans or equity investments from the fund only with new companies that have a real chance for success in the competitive information_technology sector prior to making a seed capital_investment v will use knowledge gathered at its seminars and by start-up assistance teams staffed by graduate students to assess and qualify the prospects for successful use of technologies developed through the project and other t research and to assist the businesses that seek to cultivate and advance those technologies in the marketplace through v t will be able to seek outside investment funding support extended research_and_development of pervasive computing and other technologies hold equity in or extend credit to start-up businesses and engage in other activities that support and enhance the core educational and research efforts of the project r seeks rulings that disbursement of grant proceeds to s targeted for the economic development office and to v's activities will not be treated as a taxable_expenditure under sec_4945 or of the code and will constitute a qualifying_distribution that satisfies the requirements of sec_4942 law sec_4945 of the code defines the term taxable_expenditure to include amounts paid_by a private_foundation - as a grant to an organization unless- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_53_4945-5 of the foundation and similar excise_taxes regulations explains that a grant by a private_foundation to a grantee organization which the grantee uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which the foundation makes the grant to avoid earmarking to the secondary grantee the original grantee organization must exercise control in fact over the selection process and actually make the selection completely independently of the private_foundation sec_4945 of the code states that a taxable_expenditure is any amount_paid by a private_foundation for any purpose other than one specified in sec_170 among the purposes recognized as exempt and described in sec_170 are exclusively purposes religious charitable scientific literary or educational sec_4942 of the code defines the term qualifying_distribution as any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons private_foundation which is not an operating_foundation or ia sec_53_4945-6 of the regulations states that an expenditure that constitutes a qualifying_distribution under sec_4942 of the code ordinarily will not be treated as a taxable_expenditure analysis s is a publicly_supported_organization raising and administering funds to benefit t a state university neither s nor t are private_foundations within the meaning of sec_509 of the code s has requested a grant from r to support t's project including funding of t's economic development office and its supporting_organization v which is also not a private_foundation this request is related directly to the exempt purposes and mission of s no part of the grant will be earmarked for particular secondary grantees or other recipients and s will make all investment and similar decisions completely independently our analysis shows that the grant is being made to an organization which is exempt under sec_501 and which is not a private_foundation therefore r’s proposed grant to s for t's economic development office and v will not be a taxable_expenditure under sec_4945 of the code even though r will not exercise expenditure_responsibility under sec_4945 and sec_4945 for the reasons delineated in the above discussion relating to taxable_expenditures and considering sec_53_4945-6 of the regulations the portions of r's grant under consideration by furthering educational scientific and charitable purposes under sec_170 of the code also satisfy the initial requirement of sec_4942 neither r nor any of its disqualified persons exercises control directly or indirectly over s and s is not a private_foundation therefore the requirement of sec_4942 are met accordingly r's support of s's proposal to fund t’s economic development office and v constitutes a qualifying_distribution based on the information you have submitted and as the distributee organization is recognized as exempt under sec_501 of the code under the facts described above we rule that the disbursement of grant proceeds to s targeted for the economic development office and to v's activities will not be treated as a taxable_expenditure under sec_4945 or of the code and wilt constitute a qualifying_distribution that satisfies the requirements of sec_4942 this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely bereta v secck gerald v sack manager exempt_organizations technical group
